 



Exhibit 10.2
AMENDMENT NO. 3 TO THE
PEABODY ENERGY CORPORATION
2004 LONG-TERM EQUITY INCENTIVE PLAN
     WHEREAS, Peabody Energy Corporation (the “Company”) adopted and maintains
the Peabody Energy Corporation 2004 Long-Term Equity Incentive Plan (the
“Plan”);
     WHEREAS, pursuant to Section 16 of the Plan, (i) the Board of Directors of
the Company (the “Board”) has the right to amend the Plan and (ii) the Plan
administrator may amend the terms and conditions of outstanding grants under the
Plan if such amendment does not adversely affect the participant’s rights
without his or her consent; and
     WHEREAS, the Company contemplates spinning off a portion of its business
during 2007 to Patriot Coal Corporation (“Patriot”), resulting in the transfer
of several Company employees to employment with Patriot and constituting a
Termination of Employment for such employees within the meaning of outstanding
grants;
     WHEREAS, many of the Company employees who are expected to transfer to
Patriot hold unvested awards under the Plan and the Company would like to permit
continued vesting of some of those awards after such spin-off;
     WHEREAS, the Company deems it appropriate to amend the Plan to permit such
continued vesting; and
     WHEREAS, the Company desires to amend the Plan to comply with Section 409A.
     NOW, THEREFORE, the Plan is hereby amended effective on October 31, 2007,
the effective date of such spin-off (the “Effective Date”), as follows:
     1. Section 6 of the Plan is hereby amended by adding the following to the
end thereof:
     Notwithstanding the foregoing, no SAR may be granted under this Plan that
has an exercise price that is less than the Fair Market Value of a share of
Common Stock on the date of grant.
     For purposes of this Plan, “Fair Market Value” means, as of any applicable
date, (a) the closing sales price for one share of Common Stock on such date as
reported on the New York Stock Exchange or, if the foregoing does not apply, on
such other stock exchange on which the Corporation’s Common Stock is then listed
or admitted to trading, or on the last previous day on which a sale was reported
if no sale of a share of Common Stock was reported on such date, or (b) if the
foregoing subsection (a) does not apply, the fair market value of a share of
Common Stock as reasonably determined in good faith by the Board in accordance
with Code Section 409A. For purposes of subsection (b), the determination of
such Fair Market Value by the Board will be made no less frequently

 



--------------------------------------------------------------------------------



 



than every twelve (12) months and will either (x) use one of the safe harbor
methodologies permitted under Treasury Regulation Section 1.409-1(b)(iv)(B)(2)
or (y) include, as applicable, the value of tangible and intangible assets of
the Corporation, the present value of future cash flows of the Corporation, the
market value of stock or other equity interests in similar corporations and
other entities engaged in trades or businesses substantially similar to those
engaged in by the Corporation, the value of which can be readily determined
through objective means (such as through trading prices or an established
securities market or an amount paid in an arms’ length private transaction), and
other relevant factors such as control premiums or discounts for lack of
marketability and whether the valuation method is used for other purposes that
have a material economic effect on the Corporation, its stockholders or its
creditors.
     2. Section 7 of the Plan is hereby amended to add the following to the end
thereof:
     Notwithstanding anything in the Plan or the applicable Restricted Stock
agreement to the contrary, employment with Patriot Coal Corporation or a
subsidiary thereof (“Patriot”) or with any successor (whether by merger,
purchase or otherwise) to all or substantially all of the stock, assets or
businesses of Patriot Coal Corporation (a “Successor”) shall be treated as
employment with the Corporation for the following purposes under the Plan:
     (a) Continued vesting of any Restricted Stock award held by a Patriot
Employee (as defined below) that, immediately prior to such Patriot Employee’s
transfer to Patriot, is outstanding and unvested;
     (b) Continued vesting of any Restricted Stock award held by a Patriot
Senior Management Employee (as defined below) that is scheduled to vest by
January 3, 2008.
     Notwithstanding anything in the Plan or Restricted Stock agreement to the
contrary, a Restricted Stock award held by a Patriot Senior Management Employee
that is scheduled to vest later than January 3, 2008 shall be fully vested upon
the effective date of the spin-off of Patriot (“Spin-Off Date”).
     Notwithstanding anything in the Plan or Restricted Stock agreement to the
contrary, a Restricted Stock award held by a Patriot Employee shall become fully
vested upon a Patriot Change in Control (as such term is defined below).
     For purposes of the accelerated vesting provisions in the Restricted Stock
agreement, the terms “Change of Control” and “Recapitalization Event” (if
applicable) shall continue to have the meanings set forth in the Plan and shall
apply only to the Corporation.

2



--------------------------------------------------------------------------------



 



     For purposes of this Plan, a “Patriot Change in Control” means:
     (i) any Person (other than Patriot, any trustee or other fiduciary holding
securities under an employee benefit plan of Patriot, or any corporation owned,
directly or indirectly, by the shareholders of Patriot in substantially the same
proportions as their ownership of stock of Patriot), becomes the beneficial
owner, directly or indirectly, of securities of Patriot, representing 50% or
more of the combined voting power of Patriot’s then-outstanding securities;
     (ii) during any period of twenty-four consecutive months (not including any
period prior to November 1, 2007), individuals who at the beginning of such
period constitute the Board of Patriot, and any new director (other than (A) a
director nominated by a Person who has entered into an agreement with Patriot to
effect a transaction described in clause (i), (iii) or (iv) or (B) a director
nominated by any Person (including Patriot) who publicly announces an intention
to take or to consider taking actions (including, but not limited to, an actual
or threatened proxy contest) which if consummated would constitute a Patriot
Change in Control) whose election by the Patriot Board or nomination for
election by Patriot’s shareholders was approved by a vote of at least
three-fourths (3/4) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority thereof;
     (iii) the consummation of any merger, consolidation, plan of arrangement,
reorganization or similar transaction or series of transactions in which Patriot
is involved, other than such a transaction or series of transactions which would
result in the shareholders of Patriot immediately prior thereto continuing to
own (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 50% of the combined voting power
of the securities of Patriot or such surviving entity (or the parent, if any)
outstanding immediately after such transaction(s) in substantially the same
proportions as their ownership immediately prior to such transaction(s); or
     (iv) the shareholders of Patriot approve a plan of complete liquidation of
Patriot or the sale or disposition by Patriot of all or substantially all of
Patriot’s assets, other than a liquidation of Patriot into a wholly owned
subsidiary.
     As used in this definition of Patriot Change in Control, “Person”
(including a “group”), has the meaning as such term is used for purposes of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (or
any successor section thereto).

3



--------------------------------------------------------------------------------



 



     For purposes of this Plan, “Patriot Employee” means a Participant who
transfers, within one (1) year of the Spin-Off Date, from employment with the
Corporation directly to employment with Patriot and who is not a Patriot Senior
Management Employee.
     For purposes of this Plan, “Patriot Senior Management Employee” means a
Participant who is a member of the Patriot senior executive team designated by
the Corporation, who transfers, within one (1) year of the Spin-Off Date, from
employment with the Corporation directly to employment with Patriot and who is
party to a transition letter agreement with the Corporation in connection with
such transfer; provided, however that the Chairman of the Board and Executive
Advisor of Patriot shall not be considered to be a Patriot Senior Management
Employee.
     3. Section 9 of the Plan is hereby amended to add the following to the end
thereof:
     Notwithstanding the foregoing, no NQSO may be granted under this Plan that
has an exercise price that is less than the Fair Market Value of a share of
Common Stock on the date of grant.
     Notwithstanding anything in the Plan or the applicable NQSO agreement to
the contrary, employment with Patriot or with any Successor shall be treated as
employment with the Corporation for the following purposes under the Plan:
     (a) Continued vesting and exercisability of any NQSO held by a Patriot
Employee that, immediately prior to such Patriot Employee’s transfer to Patriot,
is outstanding and unvested;
     (b) Continued vesting and exercisability of any NQSO held by a Patriot
Senior Management Employee that was granted before 2006 and is scheduled to vest
by January 3, 2008; and
     (c) Determining the number of years of service required for a “Retirement”
for purposes of the vesting and exercise period of NQSOs held by any Patriot
Employee and any Patriot Senior Management Employee under the provisions of any
NQSO agreement between such Employee and the Corporation.
     Notwithstanding the foregoing, any NQSO held by a Patriot Senior Management
Employee that was granted before 2006 and is scheduled to vest by January 3,
2008 shall cease to be exercisable and expire on July 3, 2008, if not forfeited
prior to such date. For purposes of the accelerated vesting provisions in the
NQSO agreements held by a Patriot Employee or a Patriot Senior Management
Employee, the terms “Change of Control” and “Recapitalization Event” (if
applicable) shall continue to have the meanings set forth in the Plan and shall
apply only to the Corporation.

4



--------------------------------------------------------------------------------



 



     Notwithstanding anything in the Plan or NQSO agreement to the contrary, an
NQSO award held by a Patriot Employee shall become fully vested upon a Patriot
Change in Control.
     Notwithstanding anything in the Plan or any NQSO agreement to the contrary,
each Accelerated Option (as defined below) shall vest and be deemed to be
exercised on the Spin-Off Date. The exercise price and tax withholding with
respect to such exercise shall be paid by the withholding by the Corporation of
such number of Shares acquired by the Participant upon such exercise of an
aggregate Fair Market Value equal to the exercise price plus the amount of any
such tax withholding.
     For purposes of this Plan, the term “Accelerated Option” means a NQSO held
by a Patriot Senior Management Employee that was granted prior to 2006 and is
scheduled to vest after January 3, 2008.
     4. Section 11 of the Plan is hereby amended to add a new paragraph (e) to
the end thereof that reads as follows:
     Notwithstanding anything in the Plan or the applicable Performance Unit
agreement to the contrary, employment with Patriot or with any Successor shall
be treated as employment with the Corporation for the continued vesting of any
Performance Unit held by a Patriot Senior Management Employee that is scheduled
to vest by January 3, 2008.
     A Performance Unit held by a Patriot Senior Management Employee that is
scheduled to vest after January 3, 2008 shall become payable at its full value
(without proration) based on the Corporation’s actual performance results as of
December 31, 2007. Such payment shall be made in the form of shares of Common
Stock as soon as practicable after December 31, 2007, but no later than
March 15, 2008.
     5. Section 17 of the Plan is hereby amended to add a new paragraph (p) to
the end thereof that reads as follows:
(p) To the extent applicable and notwithstanding any other provision of this
Plan, this Plan and Awards hereunder shall be administered, operated and
interpreted in accordance with Code Section 409A and Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
date on which the Board approves the Plan; provided, however, in the event that
the Administrator determines that any amounts payable hereunder may be taxable
to a Participant under Code Section 409A and related Department of Treasury
guidance prior to the payment and/or delivery to such Participant of such
amount, the Corporation may (i) adopt such amendments to the Plan and related
Award, and appropriate policies and procedures, including amendments and
policies with retroactive effect, that the Administrator determines necessary or
appropriate to preserve the intended tax treatment of the benefits provided by
the Plan and Awards hereunder and/or (ii) take such other actions as the
Administrator determines necessary or

5



--------------------------------------------------------------------------------



 



appropriate to comply with or exempt the Plan and/or Awards from the
requirements of Code Section 409A and related Department of Treasury guidance,
including such Department of Treasury guidance and other interpretive materials
as may be issued after the date on which the Board approves the Plan. The
Corporation makes no guarantees to any Participant regarding the tax treatment
of Awards or payments made under the Plan, and, notwithstanding the above
provisions and any agreement or understanding to the contrary, if any Award,
payments or other amounts due to a Participant (or his or her beneficiaries, as
applicable) results in, or causes in any manner, the application of an
accelerated or additional tax, fine or penalty under Code Section 409A or
otherwise to be imposed, then the Participant (or his or her beneficiaries, as
applicable) shall be solely liable for the payment of, and the Corporation and
its subsidiaries shall have no obligation or liability to pay or reimburse
(either directly or otherwise) the Participant (or his or her beneficiaries, as
applicable) for, any such additional taxes, fines or penalties.
     6. In all other respects, the Plan shall remain unchanged and in full force
and effect.

              PEABODY ENERGY CORPORATION
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       
 
       
 
  Date:    
 
       

6